Exhibit 10.1

SALLY BEAUTY HOLDINGS 2007 OMNIBUS INCENTIVE PLAN

STOCK OPTION AGREEMENT

FOR INDEPENDENT DIRECTORS

Optionee:

Total Shares Subject to Option:

Exercise Price Per Share:

Date of Grant:

April 26, 2007

 

 

Vesting Commencement Date:

September 30, 2006

 

 

Expiration Date:

April 26, 2017

 

 

Type of Stock Option:

Non-Statutory Stock Option

 


1.             GRANT OF OPTION.  SALLY BEAUTY HOLDINGS, INC., A DELAWARE
CORPORATION (THE “COMPANY”), HEREBY GRANTS TO THE OPTIONEE NAMED ABOVE (THE
“OPTIONEE”) AN OPTION (THE “OPTION”) TO PURCHASE THE TOTAL NUMBER OF SHARES OF
COMMON STOCK SET FORTH ABOVE (THE “SHARES”) AT THE EXERCISE PRICE PER SHARE SET
FORTH ABOVE (THE “EXERCISE PRICE”), IN ACCORDANCE WITH THIS STOCK OPTION
AGREEMENT (“OPTION AGREEMENT”) AND SUBJECT TO THE TERMS AND CONDITIONS OF THE
SALLY BEAUTY HOLDINGS 2007 OMNIBUS INCENTIVE PLAN, AS AMENDED FROM TIME TO TIME
(THE “PLAN”), WHICH ARE INCORPORATED HEREIN BY REFERENCE.  UNLESS OTHERWISE
DEFINED HEREIN, CAPITALIZED TERMS USED HEREIN SHALL HAVE THE SAME MEANINGS
ASCRIBED TO THEM IN THE PLAN.


2.             VESTING; TIME OF EXERCISE.  SUBJECT TO THE TERMS AND CONDITIONS
OF THE PLAN AND THIS OPTION AGREEMENT, THE OPTION SHALL VEST AND BECOME
EXERCISABLE IN THE FOLLOWING CUMULATIVE INSTALLMENTS, AS FOLLOWS:

(A)           TWENTY-FIVE PERCENT (25%) OF THE SHARES SHALL BE EXERCISABLE AT
ANY TIME ON OR AFTER THE DAY IMMEDIATELY PRECEDING THE FIRST ANNIVERSARY OF THE
VESTING COMMENCEMENT DATE SET FORTH ABOVE (THE “VESTING COMMENCEMENT DATE”);

(B)           UP TO AN ADDITIONAL TWENTY-FIVE PERCENT (25%) OF THE SHARES SHALL
BECOME EXERCISABLE AT ANY TIME ON OR AFTER THE DAY IMMEDIATELY PRECEDING THE
SECOND ANNIVERSARY OF THE VESTING COMMENCEMENT DATE;

(C)           UP TO AN ADDITIONAL TWENTY-FIVE PERCENT (25%) OF THE SHARES SHALL
BECOME


--------------------------------------------------------------------------------


EXERCISABLE AT ANY TIME ON OR AFTER THE DAY IMMEDIATELY PRECEDING THE THIRD
ANNIVERSARY OF THE VESTING COMMENCEMENT DATE; AND

(D)           THE REMAINING SHARES SHALL BECOME EXERCISABLE AT ANY TIME ON OR
AFTER THE DAY IMMEDIATELY PRECEDING THE FOURTH ANNIVERSARY OF THE VESTING
COMMENCEMENT DATE.

If an installment covers a fractional Share, such installment will be rounded to
the next highest Share, except the final installment, which will be for the
balance of the total Shares; provided, that, absent the occurrence of an
Adjustment Event as described in Section 4.4 of the Plan, the Optionee shall in
no event be entitled under the Option to purchase a number of shares of Common
Stock greater than the “Total Shares Subject to Option” indicated above.  Unless
Otherwise provided in the Plan or this Option Agreement, the Option shall expire
on the Expiration Date set forth above and must be exercised, if at all, on or
before the Expiration Date.  Unless otherwise provided below, upon the effective
date of an Optionee’s termination of service the unvested portion of the
Optionee’s Option under this Option Agreement shall be forfeited.

If during the term of this Option Agreement the Optionee is involuntarily
terminated by the Company without Cause, or if the Optionee’s service with the
Company is terminated as a result of the Optionee’s death or Disability, then
this Option shall become fully vested and exercisable with respect to all Shares
subject to Option as of the effective date of the Optionee’s termination of
service as a result of the Optionee’s death, Disability, or involuntary
termination other than for Cause.  If the Optionee voluntarily terminates
service with the Company for any reason, the Option shall be exercisable only to
the extent the Optionee was vested in the Option on the effective date of such
termination of service.  Unless, as described in Section 9.2 of the Plan, an
Alternative Award replaces this Option, this Option shall become fully vested
and exercisable with respect to all Shares subject to Option upon the occurrence
during the term of this Option Agreement of a Change in Control.  Unless
otherwise provided for in this Option Agreement, if the Optionee’s service with
the Company is terminated for Cause, then the entire Option, whether or not
vested, shall be immediately forfeited and cancelled as of the date of such
termination.


3.             EXERCISE OF OPTION.


(A)           RIGHT TO EXERCISE.  THE OPTION SHALL BE EXERCISABLE IN ACCORDANCE
WITH THE VESTING PROVISIONS CONTAINED IN SECTION 2 OF THIS OPTION AGREEMENT AND
WITH THE OTHER APPLICABLE PROVISIONS OF THE PLAN AND THIS OPTION AGREEMENT.  THE
OPTION SHALL BE SUBJECT TO THE PROVISIONS OF ARTICLE IX OF THE PLAN RELATING TO
THE EXERCISABILITY OR TERMINATION OF THE OPTION IN THE EVENT OF A CHANGE IN
CONTROL.


(B)           METHOD OF EXERCISE.  THE OPTION SHALL BE EXERCISABLE ONLY BY
DELIVERY TO THE COMPANY OF AN EXECUTED STOCK OPTION EXERCISE NOTICE (THE
“EXERCISE NOTICE”) IN THE FORM ATTACHED HERETO AS EXHIBIT A, OR IN SUCH OTHER
FORM APPROVED BY THE COMMITTEE, WHICH SHALL STATE THE OPTIONEE’S ELECTION TO
EXERCISE THE OPTION, THE WHOLE NUMBER OF SHARES IN RESPECT OF WHICH THE OPTION
IS BEING EXERCISED, AND SUCH OTHER PROVISIONS AS MAY BE REQUIRED BY THE
COMMITTEE OR NECESSARY TO COMPLY WITH SECURITIES AND OTHER APPLICABLE LAWS. THE
EXERCISE NOTICE SHALL BE

2


--------------------------------------------------------------------------------



SIGNED BY THE OPTIONEE AND SHALL BE DELIVERED TO THE COMPANY BY SUCH METHOD AS
MAY BE PERMITTED BY THE COMMITTEE, ACCOMPANIED (IN ANY CASE) BY PAYMENT OF, OR
PROVISION FOR THE PAYMENT OF, THE EXERCISE PRICE FOR EACH SHARE COVERED BY THE
EXERCISE NOTICE, AS DESCRIBED IN SECTION 4 OF THIS OPTION AGREEMENT.  THE OPTION
SHALL BE DEEMED TO BE EXERCISED TO THE EXTENT PROVIDED IN THE EXERCISE NOTICE
UPON RECEIPT BY THE COMPANY OF SUCH WRITTEN EXERCISE NOTICE AND THE EXERCISE
PRICE.


(C)           ISSUANCE OF SHARES.  IF THE EXERCISE NOTICE AND PAYMENT ARE IN A
FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY (OR ITS COUNSEL), AND THE
OPTIONEE OR ANY OTHER PERSON PERMITTED TO EXERCISE THE OPTION HAS COMPLIED WITH
SECTION 5 OF THIS OPTION AGREEMENT, THE COMPANY SHALL ISSUE OR CAUSE THE
ISSUANCE OF, IN THE NAME OF THE OPTIONEE OR OPTIONEE’S LEGAL REPRESENTATIVE, THE
SHARES PURCHASED BY SUCH EXERCISE OF THE OPTION.


4.             METHOD OF PAYMENT. THE OPTIONEE’S DELIVERY OF THE SIGNED EXERCISE
NOTICE TO EXERCISE THE OPTION (IN WHOLE OR IN PART) SHALL BE ACCOMPANIED BY FULL
PAYMENT OF THE EXERCISE PRICE FOR THE SHARES BEING PURCHASED.  PAYMENT FOR THE
SHARES MAY BE MADE IN CASH (BY CHECK) OR AT THE ELECTION OF THE OPTIONEE AND
WHERE PERMITTED BY LAW IN ONE OR MORE OF THE FOLLOWING METHODS: (I) IF A PUBLIC
MARKET FOR THE COMMON STOCK EXISTS, THROUGH A “SAME DAY SALE” ARRANGEMENT
BETWEEN THE OPTIONEE AND A BROKER-DEALER THAT IS A MEMBER OF THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS, INC. (AN “NASD DEALER”) WHEREBY THE OPTIONEE
ELECTS TO EXERCISE THE STOCK OPTION AND TO SELL A PORTION OF THE SHARES OF
COMMON STOCK SO PURCHASED TO PAY FOR THE EXERCISE PRICE AND WHEREBY THE NASD
DEALER COMMITS UPON RECEIPT OF SUCH SHARES OF COMMON STOCK TO FORWARD THE
EXERCISE PRICE DIRECTLY TO THE COMPANY; (II) IF A PUBLIC MARKET FOR THE COMMON
STOCK EXISTS, THROUGH A “MARGIN” COMMITMENT FROM THE OPTIONEE AND AN NASD DEALER
WHEREBY THE OPTIONEE ELECTS TO EXERCISE THE STOCK OPTION AND TO PLEDGE THE
SHARES OF COMMON STOCK SO PURCHASED TO THE NASD DEALER IN A MARGIN ACCOUNT AS
SECURITY FOR A LOAN FROM THE NASD DEALER IN THE AMOUNT OF THE EXERCISE PRICE,
AND WHEREBY THE NASD DEALER COMMITS UPON RECEIPT OF SUCH SHARES OF COMMON STOCK
TO FORWARD THE EXERCISE PRICE DIRECTLY TO THE COMPANY; (III) IN ANY OTHER FORM
OF VALID CONSIDERATION THAT IS ACCEPTABLE TO THE COMMITTEE IN ITS SOLE
DISCRETION; PROVIDED, HOWEVER, THAT SUCH OTHER FORM OF CONSIDERATION IS NOT
OTHERWISE PROHIBITED BY THE PLAN OR THIS OPTION AGREEMENT; OR (IV) BY ANY
COMBINATION OF THE FOREGOING.  NOTWITHSTANDING THE FOREGOING, THE FORMS OF
PAYMENT PROVIDED IN (I) OR (II) ABOVE SHALL NOT BE AVAILABLE TO ANY OPTIONEE WHO
IS A MEMBER OF THE BOARD OR AN EXECUTIVE OFFICER OF THE COMPANY IF ANY SUCH FORM
OF PAYMENT WOULD BE TREATED AS A PERSONAL LOAN PROHIBITED UNDER SECTION 13(K) OF
THE EXCHANGE ACT, AND OPTIONEE SHALL NOT PROVIDE FOR PAYMENT OF THE EXERCISE
PRICE FOR THE SHARES BEING PURCHASED BY SURRENDERING FOR CANCELLATION SHARES OF
COMMON STOCK OWNED BY THE OPTIONEE AT THE FAIR MARKET VALUE PER SHARE AT THE
TIME OF EXERCISE.


5.             TAX WITHHOLDING OBLIGATIONS.  NO SHARES SHALL BE DELIVERED TO THE
OPTIONEE, OR ANY OTHER PERSON PERMITTED TO EXERCISE THE OPTION, PURSUANT TO THE
EXERCISE OF THE OPTION UNTIL THE OPTIONEE OR SUCH OTHER PERSON HAS MADE
ARRANGEMENTS ACCEPTABLE TO THE COMMITTEE OR ITS DESIGNEE FOR THE SATISFACTION OF
ALL APPLICABLE INCOME TAX, EMPLOYMENT TAX, AND SOCIAL SECURITY TAX WITHHOLDING
OBLIGATIONS, INCLUDING OBLIGATIONS INCIDENT TO THE RECEIPT OF SHARES. 

3


--------------------------------------------------------------------------------



UPON EXERCISE OF THE OPTION, THE COMPANY OR THE OPTIONEE’S EMPLOYER MAY OFFSET
OR WITHHOLD (FROM ANY AMOUNT OWED BY THE COMPANY OR THE OPTIONEE’S EMPLOYER TO
THE OPTIONEE) OR COLLECT FROM THE OPTIONEE, OR SUCH OTHER PERSON, AN AMOUNT
SUFFICIENT TO SATISFY SUCH TAX OBLIGATIONS AND/OR THE EMPLOYER’S WITHHOLDING
OBLIGATIONS.


6.             POST-TERMINATION EXERCISE.  IF THE OPTIONEE’S SERVICE WITH THE
COMPANY TERMINATES FOR ANY REASON OTHER THAN THE OPTIONEE’S TERMINATION FOR
CAUSE, THE OPTIONEE MAY, TO THE EXTENT OTHERWISE SO ENTITLED AS OF THE EFFECTIVE
DATE OF OPTIONEE’S TERMINATION OF SERVICE, EXERCISE THE OPTION UNTIL THE EARLIER
OF (I) THE THIRD ANNIVERSARY OF THE EFFECTIVE DATE OF THE OPTIONEE’S TERMINATION
OF SERVICE OTHER THAN FOR CAUSE, OR (II) THE EXPIRATION DATE SET FORTH ON THE
FIRST PAGE OF THIS OPTION AGREEMENT.  IF THE OPTION IS NOT EXERCISED TO THE
EXTENT SO ENTITLED WITHIN THE TIME SPECIFIED IN THIS SECTION 6, THE OPTION SHALL
TERMINATE.  IF THE OPTIONEE’S SERVICE WITH THE COMPANY IS TERMINATED FOR CAUSE,
THE OPTIONEE’S RIGHT TO EXERCISE THE OPTION SHALL, EXCEPT AS OTHERWISE
DETERMINED BY THE COMMITTEE, IMMEDIATELY TERMINATE CONCURRENTLY WITH THE
TERMINATION OF THE OPTIONEE’S SERVICE WITH THE COMPANY.  FOR PURPOSES OF THIS
OPTION AGREEMENT, THE TERM “CAUSE” FOR TERMINATION BY THE COMPANY OF THE
OPTIONEE’S SERVICE WITH THE COMPANY SHALL HAVE THE MEANING PROVIDED IN THE
PLAN.  IN NO EVENT MAY THE OPTION BE EXERCISED LATER THAN THE EXPIRATION DATE
SET FORTH ON THE FIRST PAGE OF THIS OPTION AGREEMENT.


7.             TRANSFERABILITY OF OPTION.  NEITHER THE OPTION NOR ANY OF THE
OPTIONEE’S RIGHTS UNDER THIS OPTION AGREEMENT MAY BE TRANSFERRED OR ASSIGNED IN
ANY MANNER OTHER THAN BY WILL OR BY THE LAW OF DESCENT AND DISTRIBUTION OR AS
MAY OTHERWISE BE PERMITTED BY THE COMMITTEE OR BY THE TERMS OF THE PLAN.  THE
OPTION AND THOSE RIGHTS MAY BE EXERCISED DURING THE LIFETIME OF THE OPTIONEE
ONLY BY THE OPTIONEE.


8.             TAX CONSEQUENCES.  SET FORTH BELOW IS A BRIEF SUMMARY, AS OF THE
DATE OF GRANT, OF SOME OF THE FEDERAL TAX CONSEQUENCES OF EXERCISE OF THE OPTION
AND DISPOSITION OF THE SHARES.  THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE
TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.  THE OPTIONEE SHOULD CONSULT A
TAX ADVISOR BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.


(A)           EXERCISE OF NON-QUALIFIED STOCK OPTION.  THERE MAY BE A REGULAR
FEDERAL INCOME TAX LIABILITY UPON THE EXERCISE OF THE OPTION.  THE OPTIONEE WILL
BE TREATED AS HAVING RECEIVED COMPENSATION INCOME (TAXABLE AT ORDINARY INCOME
TAX RATES) EQUAL TO THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF THE SHARES
ON THE DATE OF EXERCISE OVER THE EXERCISE PRICE.  IF THE OPTIONEE IS AN EMPLOYEE
OR FORMER EMPLOYEE, THE COMPANY WILL BE REQUIRED TO WITHHOLD FROM THE OPTIONEE’S
COMPENSATION OR COLLECT FROM THE OPTIONEE AND PAY TO THE APPLICABLE TAXING
AUTHORITIES AN AMOUNT EQUAL TO A PERCENTAGE OF THIS COMPENSATION INCOME AT THE
TIME OF EXERCISE.


(B)           DISPOSITION OF SHARES.  IF THE SHARES ARE HELD FOR AT LEAST ONE
YEAR BEFORE DISPOSITION, ANY GAIN ON DISPOSITION OF THE SHARES WILL BE TREATED
AS LONG-TERM CAPITAL GAIN FOR FEDERAL INCOME TAX PURPOSES.

4


--------------------------------------------------------------------------------



9.             TERM OF OPTION.  EXCEPT AS MAY OTHERWISE BE PROVIDED UNDER THE
PLAN IN CONNECTION WITH THE TERMINATION OF OPTIONEE’S EMPLOYMENT AS A RESULT OF
THE OPTIONEE’S DEATH OR DISABILITY, THE OPTION MAY BE EXERCISED NO LATER THAN
THE EXPIRATION DATE OR SUCH EARLIER DATE AS OTHERWISE PROVIDED IN THIS OPTION
AGREEMENT.


10. ENTIRE AGREEMENT; GOVERNING LAW.  THE PLAN AND THIS OPTION AGREEMENT (WITH
THE EXERCISE NOTICE, IF THE OPTION IS EXERCISED) CONSTITUTE THE ENTIRE AGREEMENT
OF THE COMPANY AND THE OPTIONEE (COLLECTIVELY THE “PARTIES”) WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND
AGREEMENTS OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT
BE MODIFIED ADVERSELY TO THE OPTIONEE’S INTEREST EXCEPT BY MEANS OF A WRITING
SIGNED BY THE PARTIES.  NOTHING IN THE PLAN AND THIS OPTION AGREEMENT (EXCEPT AS
EXPRESSLY PROVIDED THEREIN OR HEREIN) IS INTENDED TO CONFER ANY RIGHTS OR
REMEDIES ON ANY PERSON OTHER THAN THE PARTIES.  THE PLAN AND THIS OPTION
AGREEMENT ARE TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO ANY CHOICE-OF-LAW RULE
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
INTERNAL LAWS OF THE STATE OF DELAWARE, TO THE RIGHTS AND DUTIES OF THE
PARTIES.  SHOULD ANY PROVISION OF THE PLAN OR THIS OPTION AGREEMENT BE
DETERMINED BY A COURT OF LAW TO BE ILLEGAL OR UNENFORCEABLE, SUCH PROVISION
SHALL BE ENFORCED TO THE FULLEST EXTENT ALLOWED BY LAW AND THE OTHER PROVISIONS
SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL REMAIN ENFORCEABLE.


11. INTERPRETIVE MATTERS.  WHENEVER REQUIRED BY THE CONTEXT, PRONOUNS AND ANY
VARIATION THEREOF SHALL BE DEEMED TO REFER TO THE MASCULINE, FEMININE, OR
NEUTER, AND THE SINGULAR SHALL INCLUDE THE PLURAL, AND VICE VERSA.  THE TERM
“INCLUDE” OR “INCLUDING” DOES NOT DENOTE OR IMPLY ANY LIMITATION.  THE CAPTIONS
AND HEADINGS USED IN THIS OPTION AGREEMENT ARE INSERTED FOR CONVENIENCE AND
SHALL NOT BE DEEMED A PART OF THE OPTION OR THIS OPTION AGREEMENT FOR
CONSTRUCTION OR INTERPRETATION.


12. NOTICE.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED HEREUNDER
SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED GIVEN, EFFECTIVE, AND RECEIVED
UPON PREPAID DELIVERY IN PERSON OR BY COURIER OR UPON THE EARLIEST OF DELIVERY
OR THE THIRD BUSINESS DAY AFTER DEPOSIT IN THE UNITED STATES MAIL IF SENT BY
CERTIFIED MAIL, WITH POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT
ITS ADDRESS AS SHOWN BENEATH ITS SIGNATURE IN THIS OPTION AGREEMENT, OR TO SUCH
OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING FROM TIME TO TIME BY NOTICE
TO THE OTHER PARTY IN ACCORDANCE WITH THIS SECTION 12.

SALLY BEAUTY HOLDINGS, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

5


--------------------------------------------------------------------------------


THE OPTIONEE ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED
OTHERWISE HEREIN, THE SHARES SUBJECT TO THE OPTION SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE OPTIONEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER).  THE
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS OPTION AGREEMENT
OR THE PLAN SHALL CONFER UPON THE OPTIONEE ANY RIGHT WITH RESPECT TO FUTURE
GRANTS OR CONTINUATION OF THE OPTIONEE’S CONTINUOUS SERVICE, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE OPTIONEE’S RIGHT OR THE RIGHT OF THE OPTIONEE’S
EMPLOYER TO TERMINATE OPTIONEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND
WITH OR WITHOUT NOTICE.  THE OPTIONEE ACKNOWLEDGES THAT UNLESS THE OPTIONEE HAS
A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE OPTIONEE’S
STATUS IS AT-WILL.

The Optionee acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions hereof and thereof.  The
Optionee has reviewed this Option Agreement, the Plan, and the Exercise Notice
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Option Agreement, and fully understands all provisions of this
Option Agreement, the Plan and the Exercise Notice.  The Optionee further agrees
to provide the Company with such information as the Company considers necessary
for the administration of this Option Agreement.

Dated:

 

 

Signed:

 

 

 

 

Optionee

 

 

6


--------------------------------------------------------------------------------


EXHIBIT A

SALLY BEAUTY HOLDINGS 2007 OMNIBUS INCENTIVE PLAN

STOCK OPTION EXERCISE NOTICE

This Stock Option Exercise Notice (“Exercise Notice”) is made this      day of
            , 20     between Sally Beauty Holdings, Inc. (the “Company”), and
the optionee named below (the “Optionee”) pursuant to the Sally Beauty Holdings
2007 Omnibus Incentive Plan (the “Plan”).  Unless otherwise defined herein, the
capitalized terms used in this Exercise Notice shall have the meaning ascribed
to them in the Plan and in the Stock Option Agreement (“Option Agreement”) to
which this Exercise Notice relates.

Award Number:

Optionee:

Social Security Number:

Number of Shares Purchased:

Price Per Share:

Aggregate Purchase Price:

Date of Grant:

Vesting Commencement Date:

Type of Stock Option:                              Non-Qualified Stock Option

The Optionee hereby delivers to the Company the Aggregate Purchase Price set
forth above (“Aggregate Purchase Price”) in cash as indicated below or to the
extent provided for in the Option Agreement and approved by the Committee by
accepting this Exercise Notice, as follows (as applicable, check and complete):

in cash in the amount of $                , receipt of which is acknowledged by
the Company;

through a “same-day-sale” commitment, delivered herewith, from the Optionee and
the NASD Dealer named therein in the amount of $                       ;

through a “margin” commitment, delivered herewith, from the Optionee and the
NASD Dealer named therein in the amount of $                     ;


--------------------------------------------------------------------------------


The Company and the Optionee (the “Parties”) hereby agree as follows:


1.  PURCHASE OF SHARES.  ON THIS DATE AND SUBJECT TO THE TERMS AND CONDITIONS OF
THIS EXERCISE NOTICE, THE OPTIONEE HEREBY EXERCISES THE OPTION GRANTED IN THE
OPTION AGREEMENT BETWEEN THE PARTIES, DATED AS OF THE DATE OF GRANT SET FORTH
ABOVE, WITH RESPECT TO THE NUMBER OF SHARES PURCHASED SET FORTH ABOVE OF THE
COMMON STOCK (THE “SHARES”) AT THE AGGREGATE PURCHASE PRICE EQUAL TO THE PRICE
PER SHARE SET FORTH ABOVE MULTIPLIED BY THE NUMBER OF SHARES PURCHASED SET FORTH
ABOVE.  THE TERM “SHARES” REFERS TO THE SHARES PURCHASED UNDER THIS EXERCISE
NOTICE AND INCLUDES ALL SECURITIES RECEIVED (A) IN REPLACEMENT OF THE SHARES,
AND (B) AS A RESULT OF STOCK DIVIDENDS OR STOCK SPLITS IN RESPECT OF THE SHARES.


2.  REPRESENTATIONS OF THE OPTIONEE.  THE OPTIONEE REPRESENTS AND WARRANTS TO
THE COMPANY THAT THE OPTIONEE HAS RECEIVED, READ AND UNDERSTOOD THE PLAN, THE
OPTION AGREEMENT AND THIS EXERCISE NOTICE AND AGREES TO ABIDE BY AND BE BOUND BY
THEIR TERMS AND CONDITIONS.


3.  RIGHTS AS STOCKHOLDER.  UNTIL OPTIONEE RECEIVE EVIDENCE OF THE ISSUANCE OF
THE SHARES, NO RIGHT TO VOTE OR RECEIVE DIVIDENDS OR ANY OTHER RIGHTS AS A
SHAREHOLDER SHALL EXIST WITH RESPECT TO THE SHARES, NOTWITHSTANDING THE EXERCISE
OF THE OPTION.  TO THE EXTENT THE OPTIONEE EXERCISES THE OPTION PURSUANT TO THE
EXECUTION AND DELIVERY OF THIS EXERCISE NOTICE, THE COMPANY SHALL ISSUE TO
OPTIONEE THE SHARES OF COMMON STOCK COVERED BY THIS EXERCISE NOTICE.  EVIDENCE
OF THE ISSUANCE OF THE SHARES OF COMMON STOCK PURCHASED PURSUANT TO THE EXERCISE
OF THE OPTION MAY BE ACCOMPLISHED IN SUCH MANNER AS THE COMPANY OR ITS
AUTHORIZED REPRESENTATIVES SHALL DEEM APPROPRIATE INCLUDING, WITHOUT LIMITATION,
ELECTRONIC REGISTRATION, BOOK-ENTRY REGISTRATION OR ISSUANCE OF A CERTIFICATE OR
CERTIFICATES IN THE NAME OF THE OPTIONEE OR IN THE NAME OF SUCH OTHER PARTY OR
PARTIES AS THE COMPANY AND ITS AUTHORIZED REPRESENTATIVES SHALL DEEM
APPROPRIATE.  NO ADJUSTMENT WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT FOR WHICH
THE RECORD DATE IS PRIOR TO THE DATE THE OPTIONEE RECEIVES EVIDENCE OF THE
ISSUANCE OF THE SHARES.


IN THE EVENT THE SHARES OF COMMON STOCK ISSUED PURSUANT TO THE EXERCISE OF THIS
OPTION REMAIN SUBJECT TO ANY ADDITIONAL RESTRICTIONS, THE COMPANY AND ITS
AUTHORIZED REPRESENTATIVES SHALL TAKE SUCH ACTIONS AS THE COMPANY, OR ITS
AUTHORIZED REPRESENTATIVE, DEEMS APPROPRIATE TO ENSURE THAT THE OPTIONEE IS
PROHIBITED FROM ENTERING INTO ANY TRANSACTION, WHICH WOULD VIOLATE ANY SUCH
RESTRICTIONS, UNTIL SUCH RESTRICTIONS LAPSE.


4.  TAX WITHHOLDING OBLIGATIONS.  THE OPTIONEE AGREES TO SATISFY ALL APPLICABLE
FEDERAL, STATE AND LOCAL INCOME, EMPLOYMENT AND OTHER TAX WITHHOLDING
OBLIGATIONS AND HEREWITH DELIVERS TO THE COMPANY THE AMOUNT NECESSARY, OR HAS
MADE ARRANGEMENTS ACCEPTABLE TO THE COMPANY, TO SATISFY SUCH OBLIGATIONS AS
PROVIDED IN THE PLAN AND THE OPTION AGREEMENT.


5.  TAX CONSEQUENCES.  THE OPTIONEE UNDERSTANDS THAT HE OR SHE MAY SUFFER
ADVERSE TAX CONSEQUENCES AS A RESULT OF THE OPTIONEE’S PURCHASE OR DISPOSITION
OF THE SHARES.  THE OPTIONEE REPRESENTS THAT THE OPTIONEE HAS CONSULTED WITH ANY
TAX CONSULTANT(S) HE OR SHE DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR
DISPOSITION OF THE SHARES AND THAT OPTIONEE IS NOT RELYING ON THE COMPANY FOR
ANY TAX ADVICE.

2


--------------------------------------------------------------------------------



6.  SUCCESSORS AND ASSIGNS.  THE COMPANY MAY ASSIGN ANY OF ITS RIGHTS UNDER THIS
EXERCISE NOTICE, AND THIS EXERCISE NOTICE SHALL INURE TO THE BENEFIT OF THE
SUCCESSORS AND ASSIGNS OF THE COMPANY.  SUBJECT TO THE RESTRICTIONS ON TRANSFER
HEREIN SET FORTH, THIS EXERCISE NOTICE SHALL BE BINDING UPON THE OPTIONEE AND
HIS OR HER HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND PERMITTED ASSIGNS.


7.  INTERPRETIVE MATTERS.  WHENEVER REQUIRED BY THE CONTEXT, PRONOUNS AND ANY
VARIATION THEREOF SHALL BE DEEMED TO REFER TO THE MASCULINE, FEMININE, OR
NEUTER, AND THE SINGULAR SHALL INCLUDE THE PLURAL, AND VICE VERSA.  THE TERM
“INCLUDE” OR “INCLUDING” DOES NOT DENOTE OR IMPLY ANY LIMITATION.  THE CAPTIONS
AND HEADINGS USED IN THIS EXERCISE NOTICE ARE INSERTED FOR CONVENIENCE AND SHALL
NOT BE DEEMED A PART OF THIS EXERCISE NOTICE FOR CONSTRUCTION OR INTERPRETATION.


8.  ENTIRE AGREEMENT; GOVERNING LAW.  THIS EXERCISE NOTICE, WITH THE PLAN AND
THE OPTION AGREEMENT, CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR
UNDERTAKINGS AND AGREEMENTS OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO THE OPTIONEE’S INTEREST EXCEPT BY
MEANS OF A WRITING SIGNED BY THE PARTIES.  NOTHING IN THIS EXERCISE NOTICE OR IN
THE PLAN OR THE OPTION AGREEMENT (EXCEPT AS EXPRESSLY PROVIDED HEREIN OR
THEREIN) IS INTENDED TO CONFER ANY RIGHTS OR REMEDIES ON ANY PERSON OTHER THAN
THE PARTIES.  THIS EXERCISE NOTICE (LIKE THE PLAN AND THE OPTION AGREEMENT) IS
TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE-OF-LAW RULE THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE INTERNAL
LAWS OF THE STATE OF TEXAS TO THE RIGHTS AND DUTIES OF THE PARTIES.  SHOULD ANY
PROVISION OF THE PLAN, THE OPTION AGREEMENT, OR THIS EXERCISE NOTICE BE
DETERMINED BY A COURT OF LAW TO BE ILLEGAL OR UNENFORCEABLE, SUCH PROVISION
SHALL BE ENFORCED TO THE FULLEST EXTENT ALLOWED BY LAW, AND THE OTHER PROVISIONS
SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL REMAIN ENFORCEABLE.


9.  NOTICE.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED HEREUNDER
SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED GIVEN, EFFECTIVE, AND RECEIVED
UPON PREPAID DELIVERY IN PERSON OR BY COURIER OR UPON THE EARLIER OF DELIVERY OR
THE THIRD BUSINESS DAY AFTER DEPOSIT IN THE UNITED STATES MAIL IF SENT BY
CERTIFIED MAIL, WITH POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT
ITS ADDRESS AS SHOWN BENEATH ITS SIGNATURE IN THE OPTION AGREEMENT, OR TO SUCH
OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING FROM TIME TO TIME BY NOTICE
TO THE OTHER PARTY IN ACCORDANCE WITH THIS SECTION 10.


10. FURTHER INSTRUMENTS.  EACH PARTY AGREES TO EXECUTE SUCH FURTHER INSTRUMENTS
AND TO TAKE SUCH FURTHER ACTION AS MAY BE NECESSARY OR REASONABLY APPROPRIATE TO
CARRY OUT THE PURPOSES AND INTENT OF THIS EXERCISE NOTICE.

3


--------------------------------------------------------------------------------


 

Submitted by:

Accepted by:

 

 

OPTIONEE:

 

 

SALLY BEAUTY HOLDINGS, INC.

 

(Print Name)

 

 

 

 

 

 

 

 

By:

 

 

(Signature)

 

Its:

 

 

 

 

Dated:

 

 

Dated:

 

 

 

4


--------------------------------------------------------------------------------